MEMORANDUM DECISION
                                                                       Jun 30 2015, 10:05 am
Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
David T. A. Mattingly                                     Gregory F. Zoeller
Lafayette, Indiana                                        Attorney General of Indiana
                                                          Michael Gene Worden
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Ronald Longer,                                            June 30, 2015

Appellant-Defendant,                                      Court of Appeals Case No.
                                                          79A04-1410-CR-464
        v.                                                Appeal from the Tippecanoe
                                                          Superior Court.
State of Indiana,                                         The Honorable Randy Williams,
                                                          Judge.
Appellee-Plaintiff.
                                                          Cause No. 79D01-1403-FB-3




Riley, Judge.




Court of Appeals of Indiana | Memorandum Decision | 79A04-1410-CR-464 | June 30, 2015          Page 1 of 16
                                   STATEMENT OF THE CASE

[1]   Appellant-Defendant, Ronald L. Longer (Longer), appeals his sentence

      following his conviction for three Counts of robbery while armed with a deadly

      weapon, Class B felonies, Ind. Code § 35-42-5-1 (2013); and one Count of

      carrying a handgun without a license with a prior felony conviction, a Class C

      felony, I.C. §§ 35-47-2-1; -23(c)(2)(B) (2013).


[2]   We affirm.


                                                    ISSUES

[3]   Longer raises two issues on appeal, which we restate as follows:

      (1) Whether the trial court abused its sentencing discretion by failing to consider

      as a mitigating circumstance that incarceration would result in undue hardship

      to Longer’s child; and

      (2) Whether Longer’s sentence is inappropriate in light of the nature of the

      offense and his character.


[4]   The State raises one issue on cross-appeal, which we restate as follows:

      Whether Longer’s appeal should be dismissed due to his belated filing of the

      Notice of Appeal.


                           FACTS AND PROCEDURAL HISTORY

[5]   At approximately 1:00 a.m. on March 14, 2014, a black male dressed in a black

      hooded sweatshirt and jeans walked into the Village Pantry in Lafayette,
      Court of Appeals of Indiana | Memorandum Decision | 79A04-1410-CR-464 | June 30, 2015   Page 2 of 16
      Tippecanoe County, Indiana, and pointed a black and chrome-colored handgun

      at the clerk, Rex Nipp (Nipp). Concerned for his safety, Nipp complied with

      the gunman’s demand for money from the cash register and the safe. After the

      gunman absconded with $166.10, Nipp reported the incident to the Lafayette

      Police Department.


[6]   Six days after the robbery at the Village Pantry, shortly after 3:00 a.m., a black

      male entered the BP Amoco gas station in Lafayette, dressed in a black hooded

      sweatshirt and black jeans and carrying a black and silver-colored handgun.

      The gunman instructed the clerk, Tasha Nethercutt (Nethercutt), to give him

      the money from the cash register. Nethercutt complied, giving the suspect

      $468.40. Thereafter, the male ran out of the gas station and Nethercutt reported

      the robbery to the Lafayette Police Department. A few minutes later, a black

      male wearing dark colored pants and a black hooded sweatshirt approached the

      Circle K gas station in Lafayette. The clerk, Michael Mowery (Mowery), was

      outside the store when the male brandished his handgun and demanded money.

      Mowery noted that the handgun was chrome-colored with a black grip.

      Mowery went into the gas station, and the gunman followed. At the gunman’s

      instruction, Mowery gave him the contents of the cash register, $47.00, after

      which the suspect fled from the store.


[7]   Lieutenant Ricks of the Tippecanoe Sheriff’s Department was patrolling in the

      vicinity of the BP Amoco and Circle K gas stations at the time of the robberies.

      After observing a vehicle with a driver matching the suspect’s description—later

      identified as Longer—Lieutenant Ricks initiated a traffic stop. Other police

      Court of Appeals of Indiana | Memorandum Decision | 79A04-1410-CR-464 | June 30, 2015   Page 3 of 16
      officers arrived to assist as Longer was removed from the vehicle and the

      vehicle was searched. The officers recovered a black and silver semiautomatic

      handgun from the sidewalk next to the vehicle and also found more than $500

      in cash hidden under a seat in the vehicle. Nethercutt was brought to the scene

      for a show-up identification, and she positively identified Longer as the robbery

      suspect. Mowery was also transported to the scene, but he did not recognize

      Longer. However, a police officer reviewed the security footage from the Circle

      K robbery and discerned that the robbery suspect wore very distinct shoes,

      which were identical to Longer’s shoes.


[8]   After receiving his Miranda warnings, Longer agreed to speak with the police.

      Longer admitted that he had robbed the BP and Circle K gas stations because

      he was addicted to crack cocaine. Longer also admitted to having robbed the

      Village Pantry the previous week. Longer provided specific details about how

      he committed each robbery, which matched the narratives provided by the

      clerks. Longer further conceded that he had thrown the handgun out of his

      window upon seeing the police vehicles.


[9]   On March 21, 2014, the State filed an Information, charging Longer with

      Count I, robbery while armed with a deadly weapon, a Class B felony, I.C. §

      35-42-5-1 (2013); Count II, theft, a Class D felony, I.C. § 35-43-4-2(a) (2013);

      Count III, robbery while armed with a deadly weapon, a Class B felony, I.C. §

      35-42-5-1 (2013); Count IV, theft, a Class D felony, I.C. § 35-43-4-2(a) (2013);

      Count V, robbery while armed with a deadly weapon, a Class B felony, I.C. §

      35-42-5-1 (2013); Count VI, theft, a Class D felony, I.C. § 35-43-4-2(a) (2013);

      Court of Appeals of Indiana | Memorandum Decision | 79A04-1410-CR-464 | June 30, 2015   Page 4 of 16
       and Count VII, carrying a handgun without a license, a Class A misdemeanor,

       I.C. §§ 35-47-2-1; -23(c) (2013). On April 30, 2014, the State charged Longer

       with Count VIII, carrying a handgun without a license with a prior felony

       conviction, a Class C felony, I.C. §§ 35-47-2-1; -23(c)(2)(B) (2013).


[10]   On July 30, 2014, pursuant to a plea agreement, Longer pled guilty to Counts I,

       III, V, and VIII, with sentencing left to the discretion of the trial court. In

       exchange, the State dismissed the remaining charges. The trial court accepted

       the plea agreement and entered a judgment of conviction on three Class B

       felonies and one Class C felony.


[11]   On August 29, 2014, the trial court conducted a sentencing hearing. The trial

       court identified Longer’s criminal history involving the use of a handgun; the

       fact that he was on probation at the commission of the instant offenses; his

       history of substance abuse; the fact that there were multiple victims; and the

       impact on the victims as aggravating circumstances. The trial court considered

       Longer’s guilty plea and acceptance of responsibility; the support of his family

       and friends; his cooperation with law enforcement; and his age (nineteen years

       old at time of robberies) as factors tending to warrant a mitigated sentence.

       However, the trial court found that the aggravating factors outweighed the

       mitigating factors and, as such, sentenced Longer to thirteen years each on

       Counts I, III, and V. As to Count VIII, the trial court imposed a sentence of

       five years. The trial court ordered concurrent sentences for Counts III and V,

       which would run consecutively to Counts I and VIII, for an aggregate sentence



       Court of Appeals of Indiana | Memorandum Decision | 79A04-1410-CR-464 | June 30, 2015   Page 5 of 16
       of thirty-one years, with twenty-six years executed in the Indiana Department

       of Correction and five years suspended to probation.


[12]   On October 2, 2014, Longer filed his Notice of Appeal. On March 13, 2015,

       the State filed a motion to dismiss Longer’s appeal, alleging that Longer’s

       Notice of Appeal was not filed within the requisite thirty-day period following

       the August 29, 2014 sentencing order. On March 18, 2015, Longer filed a

       response, arguing that his Notice of Appeal was filed within thirty days of the

       date the sentencing order was added to the Chronological Case Summary

       (CCS). On March 23, 2015, the motions panel of this court denied the State’s

       motion to dismiss.


[13]   Longer now appeals. Additional facts will be provided as necessary.


                                   DISCUSSION AND DECISION

                                              I. Timeliness of Notice of Appeal

[14]   As the State has raised a threshold issue of procedural error on cross-appeal, we

       will address it first. The State claims that Longer’s appeal should be dismissed

       because he failed to timely file his Notice of Appeal. Even though our motions

       panel denied the State’s motion to dismiss, the State is not precluded from

       again presenting this argument on appeal; nor are we precluded from

       reconsidering the ruling of the motions panel. D.C., Jr. v. C.A., 5 N.E.3d 473,

       475 (Ind. Ct. App. 2014). Indiana Appellate Rule 9(A)(1) provides that in order

       to initiate an appeal, a party must file “a Notice of Appeal with the Clerk . . .

       within thirty (30) days after the entry of a Final Judgment is noted in the


       Court of Appeals of Indiana | Memorandum Decision | 79A04-1410-CR-464 | June 30, 2015   Page 6 of 16
       [CCS].” If the Notice of Appeal is not timely filed, “the right to appeal shall be

       forfeited except as provided by [Post-Conviction Rule] 2.” Ind. Appellate Rule

       9(A)(5).


[15]   “In a criminal matter, sentencing is a final judgment.” Haste v. State, 967
N.E.2d 576, 576 (Ind. Ct. App. 2012). In this case, a September 4, 2014 CCS

       notation indicates that the trial court entered its sentencing order on August 29,

       2014. Thus, the State posits that Longer’s Notice of Appeal was due to be filed

       no later than thirty days after the trial court’s entry of final judgment—that is,

       September 29, 2014.1 On the other hand, Longer insists that because the entry

       of the sentencing order was not actually reflected in the CCS until September 4,

       2014, he had until October 6, 2014, to file his Notice of Appeal.2 The CCS

       indicates that Longer’s Notice of Appeal was filed on October 3, 2014;

       however, the actual Notice of Appeal bears a stamp stating that it was filed with

       the appellate clerk on October 2, 2014.


[16]   Prior to January 1, 2011, Indiana Appellate Rule 9(A)(1) provided that a party

       must initiate an appeal by filing a Notice of Appeal within thirty days of the

       entry of final judgment. At that time, “entry” referred to “entry into the

       [Record of Judgments and Orders (RJO)].” Smith v. Deem, 834 N.E.2d 1100,



       1
         Under the State’s argument, Longer’s thirty-day period would have expired on Sunday, September 28,
       2014. Pursuant to Indiana Appellate Rule 25(B), Longer’s deadline would have been extended until the end
       of the next business day, Monday, September 29, 2014.
       2
         Under this scenario, Longer’s thirty-day period would have expired on Saturday, October 4, 2014, which
       means that his Notice of Appeal would have been due no later than Monday, October 6, 2014. App. R.
       25(B).

       Court of Appeals of Indiana | Memorandum Decision | 79A04-1410-CR-464 | June 30, 2015         Page 7 of 16
       1109 (Ind. Ct. App. 2005), trans. denied. In Smith, the trial court clerk did not

       record the trial court’s judgment in the RJO until more than a month after the

       judgment had been signed and file-stamped. Id. at 1106. However, this court

       noted that

               [i]n situations where the trial court clerk performs his or her duties
               under Trial Rule 58 and promptly enters the trial court’s order or
               judgment into the RJO, the rendition/entry date would be the date
               from which the appellate time limits run. . . . In cases where, for
               whatever reason, there is a delay between the trial court’s rendition of
               judgment and the entry into the RJO, . . . the judgment or order is
               effective as between the parties from the date it is rendered. . . .
               [W]here, as here, a party does have notice of the trial court’s ruling
               before its entry into the RJO, we see no reason to justify allowing that
               party to delay filing a Notice of Appeal within thirty days of the date
               on which the party received notice simply because the clerk has not
               performed a ministerial task.
       Id. at 1109-10. Accordingly, the Smith court dismissed the appeal due to the

       untimely Notice of Appeal. Id. at 1110.


[17]   The current version of Indiana Appellate Rule 9(A)(1) requires the Notice of

       Appeal to be filed within thirty days after the entry of final judgment is noted in

       the CCS, but the rationale of Smith remains applicable. Longer was present at

       the sentencing hearing when the trial court entered its order; thus, there is no

       doubt that he had notice of the entry of final judgment on August 29, 2014.

       Furthermore, even though the CCS notation was made on September 4, 2014, it

       very clearly states that final judgment was entered on August 29, 2014. Thus,

       we find that Longer’s October 2, 2014 Notice of Appeal was untimely filed, and

       he has forfeited his right to appeal. However, his forfeiture does not necessarily


       Court of Appeals of Indiana | Memorandum Decision | 79A04-1410-CR-464 | June 30, 2015   Page 8 of 16
       “deprive the appellate courts of jurisdiction to entertain the appeal. Rather, the

       right to appeal having been forfeited, the question is whether there are

       extraordinarily compelling reasons why this forfeited right should be restored.”

       In re Adoption of O.R., 16 N.E.3d 965, 971 (Ind. 2014). As stated by the Indiana

       Supreme Court, “[O]ur appellate rules exist to facilitate the orderly presentation

       and disposition of appeals . . . and [as] our Court of Appeals has noted ‘we are

       mindful that our procedural rules ‘are merely means for achieving the ultimate

       end of orderly and speedy justice.’’” Id.


[18]   In this case, Longer has not proffered any extraordinarily compelling reasons

       for permitting his appeal to proceed in the absence of a timely-filed Notice of

       Appeal. Nevertheless, we are mindful of the fact that Longer expressed his

       desire to appeal his sentence directly to the trial court on September 5, 2014—

       well within the thirty-day timeframe.3 That same day, the trial court appointed

       appellate counsel to perfect the appeal. If we were to foreclose Longer’s direct

       appeal, a petition for post-conviction relief would inevitably follow. In the

       interests of justice, efficiency, and the orderly disposition of this appeal, we elect

       to address Longer’s case on its merits.


                                        II. Abuse of Sentencing Discretion

[19]   Longer claims that the trial court abused its discretion in sentencing him by

       failing to consider a mitigating circumstance that is clearly supported by the



       3
          We note that Longer’s Notice of Desire to Appeal should not be construed as satisfying the requirement to
       file a Notice of Appeal pursuant to Indiana Appellate Rule 9(A).

       Court of Appeals of Indiana | Memorandum Decision | 79A04-1410-CR-464 | June 30, 2015           Page 9 of 16
       record—specifically, that his incarceration would result in undue hardship to

       his minor child. Sentencing decisions are reserved to the sound discretion of

       the trial court and are reviewed on appeal only for an abuse of that discretion.

       Anglemyer v. State, 868 N.E.2d 482, 490, clarified on reh’g on other grounds, 875
N.E.2d 218 (Ind. 2007). It is an abuse of discretion if the trial court’s “reasons

       and circumstances for imposing a particular sentence are clearly against the

       logic and effect of the facts and circumstances before the court, or the

       reasonable, probable, and actual deductions to be drawn therefrom.” Reese v.

       State, 939 N.E.2d 695, 703 (Ind. Ct. App. 2011), trans. denied.


[20]   When imposing a sentence on a felony offense, the trial court is required to

       provide a statement that includes “a reasonably detailed recitation of the trial

       court’s reasons for imposing a particular sentence.” Anglemyer, 868 N.E.2d at

       490. “If the recitation includes a finding of aggravating or mitigating

       circumstances, then the statement must identify all significant mitigating and

       aggravating circumstances and explain why each circumstance has been

       determined to be mitigating or aggravating.” Id. Thus, with respect to

       sentencing, there are numerous ways in which a trial court might abuse its

       discretion, including by failing to enter any sentencing statement, entering a

       sentencing statement that includes reasons for imposing a sentence which are

       unsupported by the record, omitting reasons that are clearly supported by the

       record and have been advanced for consideration, or the reasons given are

       improper as a matter of law. Id. at 490-91. If we find an abuse of discretion, we

       will remand for resentencing “if we cannot say with confidence that the trial


       Court of Appeals of Indiana | Memorandum Decision | 79A04-1410-CR-464 | June 30, 2015   Page 10 of 16
       court would have imposed the same sentence had it properly considered the

       reasons that enjoy support in the record.” Id. at 491.


[21]   In this case, Longer claims that the trial court abused its discretion by failing to

       consider the fact that incarceration would result in undue hardship to his child

       as a mitigating factor. A sentencing court is required to “consider all evidence

       of mitigating factors offered by a defendant, [but] the finding of mitigating

       factors rests within the court’s discretion.” Guzman v. State, 985 N.E.2d 1125,

       1133 (Ind. Ct. App. 2013). Additionally, while

               the failure to find mitigating circumstances that are clearly supported
               by the record may suggest they were overlooked, a trial court does not
               have to afford the same credit or weight to the proffered mitigating
               circumstances as a defendant may suggest. Moreover, if the trial court
               does not find the existence of a mitigating factor after it has been
               argued by counsel, the trial court is not obligated to explain why it has
               found that the factor does not exist.
       McBride v. State, 992 N.E.2d 912, 920 (Ind. Ct. App. 2013) (citation omitted),

       reh’g denied, trans. denied. “‘A court does not err in failing to find mitigation

       when a mitigation claim is highly disputable in nature, weight, or

       significance.’” Guzman, 985 N.E.2d at 1133 (quoting Henderson v. State, 769
N.E.2d 172, 179 (Ind. 2002)). Furthermore, an allegation that the trial court

       failed to identify a mitigating circumstance “requires the defendant to establish

       that the mitigating evidence is both significant and clearly supported by the

       record.” Id. (citing Carter v. State, 711 N.E.2d 835, 838 (Ind. 1999)).


[22]   Indiana Code section 35-38-1-7.1(b)(10) (2013) provides that the court may

       consider it to be a mitigating circumstance that “[i]mprisonment of the person

       Court of Appeals of Indiana | Memorandum Decision | 79A04-1410-CR-464 | June 30, 2015   Page 11 of 16
       will result in undue hardship to the person or the dependents of the person.”

       Nevertheless, a trial court “is not required to find that a defendant’s

       incarceration would result in undue hardship upon his dependents.” Reese, 939
N.E.2d at 703. Rather, “‘[m]any persons convicted of serious crimes have one

       or more children [so], absent special circumstances, trial courts are not required

       to find that imprisonment will result in an undue hardship.’” Id. (quoting

       Dowdell v. State, 720 N.E.2d 1146, 1154 (Ind. 1999)).


[23]   During the sentencing hearing, Longer’s counsel proffered as a mitigating factor

       that Longer “has a young child, [eleven] month[s] old.” (Tr. p. 34). However,

       Longer said nothing else to further develop this argument—such as explaining

       how his incarceration would create an undue hardship on the child. On appeal,

       Longer now asserts that “[t]he record clearly supports [his] argument that his

       prolonged incarceration will cause undue hardship to his dependent child and

       fiancé[e].” (Appellant’s Br. p. 8). Specifically, he asserts that he was employed

       up until the time of his arrest, earning $10.00 per hour, and that he lived in an

       apartment with his fiancée and child and provided them with financial support.

       Longer also notes “his hopes of raising his daughter.” (Appellant’s Br. p. 9).


[24]   We find nothing in the record that would support a finding that this is a

       significant mitigating circumstance or that these are special circumstances.

       Instead, the evidence establishes that Longer’s fiancée is employed and that

       Longer’s family has provided support for Longer and his child in the past.

       Thus, there is no basis for finding that the child will suddenly be left with no

       means for shelter, food, and clothing in Longer’s absence. In addition, during

       Court of Appeals of Indiana | Memorandum Decision | 79A04-1410-CR-464 | June 30, 2015   Page 12 of 16
       his police interview, Longer stated that he had committed the three robberies in

       order to fund his crack cocaine addiction. From this, it is reasonable to infer

       that Longer’s income was devoted more to his own drug habit rather than to the

       care and support of his child.


[25]   Moreover, we find it clear that the trial court did take Longer’s proffered

       mitigating circumstance under consideration, stating, “Okay so your baby is

       [already] born and you are out flashing guns at innocent people who are trying

       to earn a living. I don’t know how much you were concerned about your child

       every time that you were using, smoking crack and as I said flashing a gun.”

       (Tr. pp. 46-47). Thus, it is apparent that the trial court found that the effect of

       Longer’s incarceration on his child was not a mitigating circumstance. As it is

       not the role of this court to reweigh that evidence, we find no abuse of

       discretion.


                                          II. Appropriateness of Sentence

[26]   Longer next claims that his aggregate thirty-one year sentence, of which twenty-

       six years are executed and five years are suspended, is inappropriate.4 At the

       outset, we note that the trial court imposed thirteen-year sentences on each of

       Longer’s three Class B felonies and a five-year term for his Class C felony. See




       4
         Pursuant to Indiana Administrative Rule 9(G)(2)(b) and Indiana Code section 35-38-1-13, the presentence
       investigation (PSI) report must be excluded from public access. However, in this case, the information
       contained in the PSI report “is essential to the resolution” of Longer’s claim of an inappropriate sentence.
       Ind. Admin. Rule 9(G)(7)(a)(ii)(c). Accordingly, we have included confidential information in this decision
       only to the extent necessary to resolve the appeal.

       Court of Appeals of Indiana | Memorandum Decision | 79A04-1410-CR-464 | June 30, 2015           Page 13 of 16
       I.C. § 35-50-2-5 (2013) (requiring a fixed term of six years to twenty years, with

       the advisory sentence being ten years, on a Class B felony); I.C. § 35-50-2-6

       (2013) (requiring a fixed term of two years to eight years, with the advisory

       term being four years, on a Class C felony). Even where a trial court imposes a

       sentence that is authorized by statute, as in the present case, we may

       nevertheless revise the sentence if, “after due consideration of the trial court’s

       decision,” we find that it “is inappropriate in light of the nature of the offense

       and the character of the offender.” App. R. 7(B).


[27]   It is well established that “Indiana Appellate Rule 7(B) leaves much to the

       discretion of appellate courts, but it does not detract from the long-recognized

       principle that ‘sentencing is principally a discretionary function in which the

       trial court’s judgment should receive considerable deference.’” Parks v. State, 22
N.E.3d 552, 555 (Ind. 2014) (quoting Cardwell v. State, 895 N.E.2d 1219, 1222

       (Ind. 2008)). Thus, “[t]he principal role of appellate review should be to

       attempt to leaven the outliers, and identify some guiding principles for trial

       courts and those charged with improvement of the sentencing statutes, but not

       to achieve a perceived ‘correct’ result in each case.” Cardwell, 895 N.E.2d at

       1225. Ultimately, “whether we regard a sentence as appropriate at the end of

       the day turns on our sense of the culpability of the defendant, the severity of the

       crime, the damage done to others, and myriad other factors that come to light

       in a given case.” Id. at 1224. Our analysis is not intended “to determine

       whether another sentence is more appropriate but rather whether the sentence

       imposed is inappropriate.” Conley v. State, 972 N.E.2d 864, 876 (Ind. 2012)


       Court of Appeals of Indiana | Memorandum Decision | 79A04-1410-CR-464 | June 30, 2015   Page 14 of 16
       (internal quotation marks omitted), reh’g denied. On review, we focus on the

       length of the aggregate sentence and how it is to be served. Cardwell, 895
N.E.2d at 1224. Longer bears the burden of persuading our court that his

       sentence is inappropriate. See Conley, 972 N.E.2d at 876.


[28]   The nature of the offense is that Longer committed three robberies of gas

       stations/convenience stores while holding the clerks at gunpoint. He

       purportedly committed these robberies in order to obtain money to purchase

       crack cocaine. After the police found him in possession of the handgun and

       cash, Longer confessed to his crimes and subsequently pled guilty.


[29]   As to the character of the offender, we note that Longer has a prior felony

       conviction for reckless discharge of a firearm in Illinois when he was eighteen

       years old. Although Longer posits that his criminal history is minimal, we find

       it significant that by age nineteen he had committed multiple gun crimes. In

       fact, he was still on probation for his first firearm offense at the time he

       committed the three robberies presently at issue. Moreover, even though

       Longer has only one prior conviction, it is evident that he has not otherwise led

       a law-abiding life. Rather, he admittedly began using illegal drugs at age

       sixteen, including marijuana and crack cocaine. He also admitted that he

       consumes alcohol—despite the fact that he is not yet twenty-one years of age.


[30]   Longer argues that “[t]his court should be reminded that criminal justice in this

       state is founded on the principle of reformation, and not of vindictive justice.”

       (Appellant’s Br. p. 15). It is not this court that is in need of such a reminder.


       Court of Appeals of Indiana | Memorandum Decision | 79A04-1410-CR-464 | June 30, 2015   Page 15 of 16
       Rather, we would remind Longer that he was given a chance to reform himself

       following his first offense with a firearm. Instead, while on probation, he went

       out on two separate nights and pointed a gun at three different people so that he

       could further his drug habit. He not only put himself and the store clerks in

       danger, but he failed to consider the effect that his conduct would have on his

       then six-month-old child, who will now have to spend the majority of her

       childhood visiting her father in the Department of Correction. Accordingly, we

       cannot say that Longer’s sentence is inappropriate.


                                               CONCLUSION

[31]   Based on the foregoing, we conclude that Longer’s Notice of Appeal was

       untimely, but we elected to address the merits of his claim notwithstanding his

       forfeiture. We further conclude that the trial court acted within its discretion in

       declining to find Longer’s incarceration as an undue hardship on his child to be

       a mitigating circumstance, and Longer’s sentence is appropriate in light of the

       nature of the offense and character of the offender.


[32]   Affirmed.


[33]   Bailey, J. and Barnes, J. concur




       Court of Appeals of Indiana | Memorandum Decision | 79A04-1410-CR-464 | June 30, 2015   Page 16 of 16